COVINGTON, Judge.
Robert Jacobs challenges the order of the trial court denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Jacobs argues that his three year minimum mandatory sentence is illegal based on Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002). We affirm the order of the trial court because Jacobs’ motion is facially insufficient as he does not affirmatively allege that his date of offense falls within the window created by Taylor. We note, however, that the trial court did not dismiss Jacobs’ motion as facially insufficient. Instead, in its August 19, 2002 order, it dismissed Jacobs’ motion without prejudice to refile when the Florida Supreme Court had reviewed the decision in Taylor. On May 29, 2002, the State filed a voluntary dismissal of said review in State v. Taylor, 821 So.2d 302 (Fla.2002) (table). Our affir-mance is therefore without prejudice to Jacobs’ filing a facially sufficient rule 3.800(a) motion.
FULMER and KELLY, JJ., Concur.